970 F.2d 1378
76 Ed. Law Rep. 724
Jake AYERS, Sr., et al., Plaintiffs,Jake Ayers, Jr., Bennie G. Thompson, Leola Blackmon, LillieBlackmon, Louis Armstrong, Darryl C. Thomas, andLeon Johnson, Plaintiffs-Appellants,andUnited States of America, Intervenor-Appellant,v.Kirk FORDICE, Governor, State of Mississippi, et al.,Defendants-Appellees.
No. 88-4103.
United States Court of Appeals,Fifth Circuit.
Aug. 18, 1992.

Robert Pressman, Center for Law & Educ., Cambridge, Mass., Alvin O. Chambliss, Oxford, Miss., for Ayers, et al.
Linda F. Thome, Jessica Dunsay Silver, Attys., Appellate Sect., Civ. Rights Div., Dept. of Justice, Nathaniel Douglas, John R. Moore, Levern M. Younger, Franz R. Marshall, Zita Johnson-Betts, Attys., U.S. Dept. of Justice, Civ. Rts. Div., Educ. Opportunities Litigation Sec., Roger Clegg, Deputy Asst. Atty. Gen., Washington, D.C., for U.S.
Mike Moore, Atty. Gen., William F. Goodman, Jr., Paul Stephenson, Ed Davis Noble, Jr., Jackson, Miss., for defendants-appellees.
Appeals from the United States District Court for the Northern District of Mississippi;  Neal B. Biggers, Jr., Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before POLITZ, Chief Judge, GOLDBERG, KING, JOHNSON, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, EMILIO M. GARZA, and DeMOSS, Circuit Judges.
PER CURIAM:


1
This Court, sitting en banc,1 affirmed the judgment of the district court in  Ayers v. Allain, 674 F. Supp. 1523 (N.D.Miss.1987).   On appeal the United States Supreme Court found2 that we and the district court had applied the incorrect legal standard, vacated our decision and remanded the matter to this Court.   Accordingly, we vacate the decision of the district court and remand this matter to it for further proceedings consistent with the opinion of the Supreme Court.


2
VACATED and REMANDED.



1
 Ayers v. Allain, 914 F.2d 676 (5th Cir.1990)


2
 United States v. Fordice, 112 S. Ct. 2727 (1992)